Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021, has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1, 12-14, 16, 62-65, and 69-70 directed to a combination, a pharmaceutical composition, or a pharmaceutical product comprising exenatide or a pharmaceutically acceptable salt, a functional derivative or analogue thereof and potassium canrenoate or a functional derivative or analogue thereof) in the reply filed on January 10, 2020, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific further active pharmaceutical ingredient as an antioxidant); and Species B (i.e., a single and specific mode of administration as simultaneous administration) in the reply filed on January 10, 2020, is acknowledged.  

Status of Claims
Claims 1-61 were originally filed on November 27, 2018. 
The amendment received on June 18, 2019, canceled claims 2-11, 15, 17-33, 35-37, and 44-61; amended claims 1, 12-14, 16, 34, and 38-43; and added new claims 62-71.  The amendment received on June 8, 2020, canceled claims 63-65; and amended claims 16, 62, and 69.  The amendment received on January 12, 2021, canceled claim 70; amended claims 1, 16, and 69; and added new claims 72-94.
s 1, 12-14, 16, 34, 38-43, 62, 66-69, and 72-94 are currently pending and claims 1, 12-14, 16, 62, 69, and 72-94 are under consideration as claims 34, 38-43, 66-68, and 71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 10, 2020.

Priority
The present application is a continuation of U.S. Non-Provisional Application No. 15/672,841, filed on August 9, 2017, which is a continuation of PCT/IB2016/001582 filed November 4, 2016, and claims priority under 119(a)-(d) to Greek Application No. 20150100486 filed on November 6, 2015. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/672,841, filed on August 9, 2017.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111. If Applicant disputes any interpretation set forth below, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action. Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer). 
Regarding claims 1, 13, 16, and 69, it is noted that the instant specification does not define what is meant by a “combination”, a “pharmaceutical composition”, or “a pharmaceutical product”.  Pursuant to MPEP 2111, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 37 CFR 1.75(d)(1).
	
Furthermore, pursuant to MPEP 2111.01, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.  
	With respect to a combination, it is noted that the instant specification does not provide specific embodiments as to what constitutes a combination of exenatide and potassium canrenoate.  A “combination” is defined as “the act of combining (that is, by joining, uniting, or otherwise bringing into close association) separate entities” (“Combination”, available online at https://medical-dictionary.thefreedictionary.com/Combinations, 2 pages (accessed on 3/2/20) at pg. 1).  As such, the BRI of a combination comprising exenatide and potassium canrenoate is where both active agents are combined into the same composition/formulation/product or in two different compositions/formulations/products but are joined together in some fashion.  
With respect to a pharmaceutical composition, “pharmaceutical” is defined as “something related to prescription drugs or pharmacies” (See “Pharmaceutical”, available online at https://www.yourdictionary.com/pharmaceutical, 5 pages (accessed on 3/2/20) at pg. 1). A “composition” is defined as “a product of mixing or combining various elements or ingredients” (See Merriam-Webster, “Composition”, available online at https://www.merriam-webster.com/dictionary/composition, 12 pages (accessed on 3/2/20) at pg. 2).  The instant specification also teaches that even though the compounds of the present invention can be administered alone, they will generally be administered in admixture with a pharmaceutical carrier, excipient or diluent (See instant specification, pg. 23, lines 17-20).  As such, the BRI of a pharmaceutical composition comprising a combination of exenatide and potassium canrenoate encompasses where both active agents are in the same composition as opposed to separate compositions.
With respect to a pharmaceutical product, “pharmaceutical” is defined as “something related to prescription drugs or pharmacies” (See above).  A “product” is defined as “something created or yielded”; https://medical-dictionary.thefreedictionary.com/product, 3 pages (accessed on 3/2/20) at pg. 1).  The instant specification also teaches that the pharmaceutical product is a kit of parts in one embodiment where the kit comprises separate containers for each active agent or a single container having a combined preparation of each active agent (See instant specification, pg. 25, lines 19-27).  As such, the BRI of a pharmaceutical product comprising exenatide and potassium canrenoate encompasses products such as compositions, particular dosage forms including tablets, capsules, or solutions (i.e., the active agents in the same product), and kits where the active agents can be in the same composition or in separate compositions.  Furthermore, it is noted that a composition comprising exenatide and potassium canrenoate in the same composition/formulation/product would read on a combination, a pharmaceutical composition, and a pharmaceutical product. 

Response to Arguments
Applicant’s arguments, see Response, filed 1/12/21, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 69-70 as being unpatentable over Gulve et al. WIPO Publication No. 2004/082599 A2 published on September 30, 2004 (cited in the IDS received on 6/25/19) in view of “Early Mineralocorticoid Receptor Antagonist Treatment to Reduce Myocardial Infarct Size,” ClinicalTrials.gov, ClinicalTrials.gov Identifier NCT01882179, 9 pages (2013) (hereinafter the “Clinical Trial reference”) (cited in the IDS received on 6/25/19), alone or as evidenced by “Acute Myocardial Infarction,” MedicineNet.com, available online at https://www.medicinenet.com/script/main/art.asp?articlekey=7489, 2 pages (2017) (hereinafter the “MedicineNet.com reference”) (cited in the IDS received on 6/25/19), and “Exenatide”, DrugBank, Accession No. DB01276, 7 pages (accessed on 10/28/17) (cited in the IDS received on 6/25/19), and further in view of Gupta, Indian J. Endocrinol. Metab. 17:413-421 (2013) (cited in the IDS received on 6/25/19) has been withdrawn. 

New Rejections in light of Applicants’ Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12-14, 62, 69, and 72-94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
In the instant case, claims 1 and 69 was amended (cf. amendment filed 1/12/2021) such that the combination of an insulin modulator and aldosterone antagonist is present in a ratio from about 6666:1 to about 20000:1.  Applicants stated in their remarks that “[s]upport for these amendments can be found from the combinations in Tables 8 and 12 . . . .  (on pages 62, 74, and 75 of the specification as filed).”  Further, Applicants stated that “no new matter has been added.” (See pg. 8 of the Remarks filed on 1/12/2021).  However, the support (i.e., claims 1 and 17) provided by Applicants does not support that the added subject matter of claims 1 and 69 was previously presented because specific dosages of each agent does not support a general ratio between the agents that encompasses dosages not supported by the specification as filed.
 
Lack of Ipsis Verbis Support
The specification is void of support that would clearly support the newly added claim. The specification does not teach the specifically claimed combination where the ratio of the aldosterone antagonist to the insulin modulator is from about 6666:1 to about 20000:1. Examination of the instant Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).  Therefore, the claimed ratio of aldosterone antagonist to insulin modulator is not expressly described. 

Lack of Inherent Support
 	“While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.”  MPEP 2105 states that “[a] lack of In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967). In the instant case, as set forth above, the disclosure describes specific dosage combinations of potassium canrenoate to exenatide (i.e., 1 mg/kg to 0.05 mcg/kg or 0.15 mcg/kg, respectively). (See instant specification, Tables 8 and 12).  However, the instantly claimed genus encompassing a ratio between the aldosterone antagonist and insulin modulator that correlates to a large array of dosage combinations has not been adequately supported.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness (Consistent with the "Functional Approach" of Graham)
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1, 69, 85, and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Gulve et al. WIPO Publication No. 2004/082599 A2 published on September 30, 2004 (cited in the IDS received on 6/25/19) in view of “Early Mineralocorticoid Receptor Antagonist Treatment to Reduce Myocardial Infarct Size,” ClinicalTrials.gov, ClinicalTrials.gov Identifier NCT01882179, 9 pages (2013) (hereinafter the “Clinical Trial reference”) (cited in the IDS received on 6/25/19), alone or as evidenced by, “Acute Myocardial Infarction,” MedicineNet.com, available online at https://www.medicinenet.com/script/main/art.asp?articlekey=7489, 2 pages (2017) (hereinafter the “MedicineNet.com reference”) (cited in the IDS received on 6/25/19), and “Exenatide”, DrugBank, Accession No. DB01276, 7 pages (accessed on 10/28/17) (cited in the IDS received on 6/25/19), as applied to claims 1 and 69 below, and further in view of “Byetta”, available online at https://www.rxlist.com/byetta-drug.htm, 92 pages (first available 2008) (hereinafter the “Byetta reference”), as applied to claims 85 and 91 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1 and 69, please see discussion of Gulve et al. and the Clinical Trial reference below.

	For claims 85 and 91, with respect to where the exenatide is present in a concentration so as to provide a dose in the range of about 0.05 to about 0.15 mcg/kg:
Gulve et al. teaches that the anti-diabetic agent can be a variety of agents including developmental agents listed in Table 4 such as agent AC 2993 (See Gulve specification, paragraph [67]).  As evidenced by DrugBank Accession No. DB01276, AC 2993 is exenatide (See DrugBank Acc. No. DB01276, pg. 1).  As such, the teachings of Gulve et al. satisfy the claim limitation where the insulin modulator is exenatide.
Gulve et al. also teaches that the anti-diabetic agent is administered in a daily dose ranging from about 0.1 to 1000 mg (See Gulve specification, paragraph [127]).  Gulve et al. also teaches that for administration via injection, the daily dose of each active component ranges from about 0.01 to 15 mg/kg body weight (See Gulve specification, paragraph [127]).  Gulve et al. further teaches that the dosing regimen for treating a disease condition with the combination therapy is selected in accordance with a variety of factors such as age, weight, sex, route of administration, etc., and thus may vary widely (See Gulve specification, paragraph [135]).  
The Byetta reference teaches that BYETTA is a synthetic peptide, i.e., exenatide, injection which is supplied for subcutaneous injection as a sterile, preserved isotonic solution in a glass cartridge that has been assembled in a pen-injector (pen) (See the Byetta reference, pg. 3, last four paragraphs to pg. 4, 1st paragraph).  Each mL contains 250 mcg synthetic exenatide, 2.2 mg metacresol as an antimicrobial preservative, mannitol as a tonicity-adjusting agent, and glacial acetic acid and sodium acetate trihydrate st paragraph).  It is noted that in Example 1 in the instant specification, the exenatide peptide examined was Byetta® where the concentration of exenatide used to provide a dose of 0.15 mcg/kg was 10 mcg/injected dose in 40 mcgL, which equates to a concentration of 250 mcg/ml (See instant specification, pg. 45, last paragraph).  As such, the instant specification teaches that a concentration of exenatide of 250 mcg/ml provides a dose in the range of about 0.05 to about 0.15 mcg/kg.  Therefore, an ordinary skilled artisan would be motivated to utilize exenatide in a concentration of 250 mcg/ml in order to provide a dose of 0.15 mcg/ml of exenatide given that Gulve et al. teaches that the dosage regimen of each active component can be modified as needed.  Additionally and/or alternatively, an ordinary skilled artisan would routinely optimize the concentration needed to provide a dose of exenatide in the range of about 0.05 to about 0.15 mcg/kg as further articulated below.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Gulve et al. does not expressly teach where the exenatide is present in a concentration so as to provide a dose in the range of about 0.05 to about 0.15 mcg/kg as recited in instant claims 85 and 91.  However, the teachings of the Byetta reference cure this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.  Additionally and/or alternatively, the teachings of the Byetta reference cure this deficiency because an ordinary skilled artisan would routinely optimize the concentration needed to provide a dose of exenatide in the range of 0.05 to 0.15 mcg/kg as further articulated below.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the exenatide is present in a concentration so as to provide a dose in the range of about 0.05 to about 0.15 mcg/kg as recited in instant claims 85 and 91, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Gulve et al. and utilize exenatide at a concentration of 250 mcg/ml in order to provide a dose of 0.15 mcg/kg thereby treating a cardiovascular-related condition.  An ordinary skilled artisan would have been  constitutes the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
Additionally and/or alternatively, it is noted that Gulve et al. teaches that for administration via injection, the daily dose of each active component ranges from about 0.01 to 15 mg/kg body weight (See Gulve specification, paragraph [127]).  Gulve et al. also teaches that the dosing regimen for treating a disease condition with the combination therapy is selected in accordance with a variety of factors such as age, weight, sex, route of administration, etc., and thus may vary widely (See Gulve specification, paragraph [135]).  As such, the concentration of the exenatide needed to provide a dose in the range of 0.05 to 0.15 mcg/kg is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal concentration of the exenatide needed to achieve the desired results, i.e., a dose in the range of 0.05 to 0.15 mcg/kg.  Thus, an ordinary skilled artisan would have been motivated to adjust the concentration of the exenatide given that Gulve et al. teaches that the dosage regimen of the anti-diabetic agent can be modified dependent upon many factors and given that a known exenatide injection utilizes a concentration of 250 mcg/ml, for treating a cardiovascular-related condition, because an ordinary skilled artisan would have been able to utilize the teachings of Gulve et al. and the Byetta reference to obtain various concentration parameters with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the concentration of the exenatide needed to provide a dose in the range of 0.05 to 0.15 mcg/kg would have prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Maintained/Modified Rejections in light of Applicants’ Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness (Consistent with the "Functional Approach" of Graham)
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting 
Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1, 12-14, 16, 62, 69, 72-84, 86-90, and 92-94 are rejected under 35 U.S.C. 103 as being unpatentable over Gulve et al. WIPO Publication No. 2004/082599 A2 published on September 30, 2004 (cited in the IDS received on 6/25/19) in view of “Early Mineralocorticoid Receptor Antagonist Treatment to Reduce Myocardial Infarct Size,” ClinicalTrials.gov, ClinicalTrials.gov Identifier NCT01882179, 9 pages (2013) (hereinafter the “Clinical Trial reference”) (cited in the IDS received on 6/25/19), alone or as evidenced by “Acute Myocardial Infarction,” MedicineNet.com, available online at https://www.medicinenet.com/script/main/art.asp?articlekey=7489, 2 pages (2017) (hereinafter the “MedicineNet.com reference”) (cited in the IDS received on 6/25/19), and “Exenatide”, DrugBank, Accession No. DB01276, 7 pages (accessed on 10/28/17) (cited in the IDS received on 6/25/19).  Please note that the rejection has been updated in light of Applicants’ amendments to the claims; namely, amendments to claims 1, 16 and 69, and added new claims 72-84, 87-90, and 93-94.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1, 13, 16, 69, 80-82, with respect to a combination comprising an insulin modulator and an aldosterone antagonist as recited in claim 1; with respect to pharmaceutical composition comprising a combination of claim 1 and a pharmaceutically acceptable carrier, diluent, or excipient as recited in instant claim 13; with respect to a kit of parts comprising an insulin modulator and an aldosterone antagonist as recited in instant claim 16; with respect to a pharmaceutical product comprising an insulin modulator and an aldosterone antagonist and where the pharmaceutical product is a kit of parts comprising a container which comprises a combined preparation of the exenatide and potassium canrenoate as recited in instant claim 69; with respect to where the exenatide is provided as a pharmaceutical composition further comprising a pharmaceutically acceptable carrier, diluent, or excipient, and wherein the potassium canrenoate is provided as a pharmaceutical composition further comprising a pharmaceutically acceptable carrier, diluent, or excipient as recited in instant claim 80; with respect to where the exenatide and the potassium canrenoate are provided in a combined preparation further comprising a pharmaceutically acceptable carrier, diluent, or excipient as recited in instant claim 81; and with respect to where the exenatide is provided in a container that further comprises a pharmaceutically acceptable carrier, diluent, or excipient, and wherein the potassium canrenoate is provided in a container that further comprises a pharmaceutically acceptable carrier, diluent, or excipient as recited in instant claim 82:
Gulve et al. teaches the treatment of cardiovascular related-conditions by administering a combination therapy wherein the combination therapy comprises a therapeutically-effective amount of an aldosterone receptor antagonist and a therapeutically-effective amount of an anti-diabetic agent (See Gulve specification, paragraphs [27]-[29], [80]-[81], [144]-[145], [147]-[153]).  Moreover, Gulve et al. teaches that cardiovascular related-conditions include heart failure, diastolic and systolic dysfunction, ischemia, sudden cardiac death, stroke, and myocardial infarction (See Gulve specification, paragraphs [80]-[81], [145], [147]-[148], [152]-[153]) thereby encompassing heart attack (note: acute myocardial 
Gulve et al. also teaches kits that are suitable for use in performing the methods of treatments (See Gulve specification, paragraph [110], [137], [238], claim 15).  The kit contains a first dosage form comprising the aldosterone receptor antagonist and a second dosage form comprising the anti-diabetic agent (See Gulve specification, paragraph [110], [137], [239]).  Preferably, the first dosage form and the second dosage form together comprise a therapeutically effective amount of the inhibitors (See Gulve specification, paragraph [137]).  Gulve et al. further teaches that the administration of the anti-diabetic agent and the aldosterone receptor antagonist may be accomplished by oral, intravenous, intramuscular, or subcutaneous injections (See Gulve specification, paragraph [126]).  Gulve et al. teaches that administration of the aldosterone antagonist and the anti-diabetic agent may take place sequentially in separate formulations, or may be accomplished by simultaneous administration in a single formulation or separate formulations (See Gulve specification, paragraph [126], [183]-[184]).  The formulation may be in the form of a bolus, or in the form of aqueous or non-aqueous isotonic sterile injection solutions or suspensions (See Gulve specification, paragraph [126]).  These solutions and suspensions may be prepared from sterile powders or granules having one or more pharmaceutically acceptable carriers or diluents (See Gulve specification, paragraph [126]).  Moreover Gulve et al. teaches that the active ingredients may also be administered by injection as a composition wherein, for example, saline, dextrose or water may be used as a suitable carrier (See Gulve specification, paragraph [129]).  Thus, a single composition comprising the active ingredients (i.e., an insulin modulator and an aldosterone antagonist) and a pharmaceutically acceptable carrier (i.e., saline, dextrose, or water) taught by Gulve et al. constitutes a combination, a pharmaceutical composition, or a pharmaceutical product (See “Claim Interpretation” section above) comprising the insulin modulator and the aldosterone antagonist and further comprising a pharmaceutically acceptable carrier as recited in instant claims 1, 13, 16, 69, and 80-82.  Moreover, because a kit must contain a means for containing the single composition where the single composition can be in the form of a sterile injection solutions or suspensions, it would necessarily follow that Gulve et al. teaches that a kit comprises a container which comprises the single composition of an insulin modulator and aldosterone antagonist as recited in instant claims 69 and 82.  It is noted that the 

	For claims 1, 16, and 69, with respect to where the insulin modulator is exenatide:
Gulve et al. teaches that the anti-diabetic agent can be a variety of agents including developmental agents listed in Table 4 such as agent AC 2993 (See Gulve specification, paragraph [67]).  As evidenced by DrugBank Accession No. DB01276, AC 2993 is exenatide (See DrugBank Acc. No. DB01276, pg. 1).  As such, the teachings of Gulve et al. satisfy the claim limitation where the insulin modulator is exenatide as recited in claims 1, 16, and 69. 

	For claim 1, 16, and 69, with respect to where the aldosterone receptor antagonist is potassium canrenoate:
Gulve et al. teaches that the aldosterone receptor antagonist denotes a compounds capable of binding to an aldosterone receptor, as a competitive inhibitor of the action of aldosterone itself at the receptor site, so as to modulate the receptor-mediated activity of aldosterone (See Gulve specification, paragraph [38]).  In particular, Gulve et al. teaches that the aldosterone receptor antagonists are generally spirolactone-type steroidal compounds where spirolactone-type compounds are characterized by a structure comprising a lactone moiety attached to a steroid nucleus through a spiro bond configuration (See Gulve specification, paragraph [39]).  Moreover, Gulve et al. teaches that a particular benefit of using epoxy-steroidal aldosterone receptor antagonists such as eplerenone, is the high selectivity of this group of aldosterone receptor antagonists for the mineralocorticoid receptor (See Gulve specification, paragraph [42]).  As such, the teachings of Gulve et al. correlate aldosterone receptor antagonists and mineralocorticoid receptor antagonists. 
	The Clinical Trial reference teaches that there were large trials involving several thousand patients, which demonstrated a survival benefit in patients with impaired heart function due to a heart 

	For claims 1, 69, 83-84, and 89-90, with respect to a ratio of the aldosterone antagonist to insulin modulator is from about 6666:1 to about 20000:1 as recited in instant claims 1 and 69; with respect to where the ratio of the of the aldosterone antagonist to insulin modulator is from about 20000:1 as recited in instant claims 83 and 89; and with respect to where the ratio of the of the aldosterone antagonist to insulin modulator is from about 6666:1 as recited in instant claims 84 and 90:
	Gulve et al. teaches that in combination therapy the aldosterone antagonist may be present in an amount in a range from about 5 mg to about 400 mg and the anti-diabetic agent may be present in an amount in a range from about 1 mg to about 10,000 mg, which represents aldosterone antagonist to anti-diabetic agent ratios ranging from about 400:1 to about 1:2000 (See Gulve specification, paragraph [131]).  Gulve et al. also teaches that the aldosterone antagonist is administered in a daily dose ranging from about 0.1 to 2000 mg, and the anti-diabetic agent is administered in a daily dose ranging from about 0.1 to 1000 mg (See Gulve specification, paragraph [127]).  As such, the daily dose ratio between the aldosterone antagonist encompasses 20000:1 when the aldosterone antagonist is administered in a dose of 2000 mg and the anti-diabetic agent is administered in a dose of 0.1 mg.  Therefore, as will be further articulated below, an ordinary skilled artisan would be motivated to optimize the ratio between the aldosterone antagonist and the anti-diabetic agent as recited in instant claims 1, 69, 83-84, and 89-90.


	Gulve et al. teaches that in addition to the aldosterone receptor antagonist and anti-diabetic agent, a third compound can be added to the combination therapy wherein the third compound can be an antioxidant (See Gulve specification, paragraph [77]).  Thus, the teachings of Gulve et al. satisfy the claim limitation as recited in instant claim 12. 

	For claims 14, 62, 75, 87-88 and 93-94, with respect to where the pharmaceutical composition is in a form suitable for parenteral administration as recited in claim 14; with respect to where the pharmaceutical composition is in a form suitable for intravenous administration as recited in claim 62; with respect to where the components are for intravenous administration as recited in instant claim 75; with respect to where the exenatide is formulated for parenteral administration as recited in instant claims 87 and 93; and with respect to where the potassium canrenoate is formulated for parenteral administration as recited in instant claims 88 and 94:
Gulve et al. teaches that the administration of the anti-diabetic agent and the aldosterone receptor antagonist may be accomplished by oral, intravenous, intramuscular, or subcutaneous injections (See Gulve specification, paragraph [126]).  As such, administration via intravenous, intramuscular, and subcutaneous injections constitute parenteral administration. Therefore, by teaching that the two agents are administered intravenously, it must follow that the composition must be in a form suitable for intravenous administration.  Plus, Gulve et al. teaches that the formulation may be in the form of a bolus, or in the form of aqueous or non-aqueous isotonic sterile injection solutions or suspensions (See Gulve specification, paragraph [126]).   Thus, the teachings of Gulve et al. satisfy the claim limitations as recited in instant claims 14, 62, 75, 87-88 and 93-94. 

For claims 16, 72-74, and 76-79, with respect to where the kit of parts comprises instructions for simultaneously or sequentially administering the exenatide and potassium canrenoate to a subject in need of treatment for ischemia or reperfusion injury where the exenatide is for parenteral administration at a dose in the range of from about 0.05 to about 0.15 mcg/kg and where the potassium canrenoate is for 
As discussed above, Gulve et al. teaches that the combination of a therapeutically-effective amount of an aldosterone receptor antagonist and a therapeutically-effective amount of an anti-diabetic agent are used to treat cardiovascular related-conditions such as conditions include heart failure, diastolic and systolic dysfunction, ischemia, sudden cardiac death, stroke, and myocardial infarction (See Gulve specification, paragraphs [27]-[29], [80]-[81], [144]-[145], [147]-[153]).  Gulve et al. also teaches that administration of the aldosterone antagonist and the anti-diabetic agent may take place sequentially in separate formulations, or may be accomplished by simultaneous administration in a single formulation or separate formulations (See Gulve specification, paragraph [126], [183]-[184]).  Moreover, Gulve et al. teaches that for administration via injection as a composition, a suitable daily dose of each active component is from about 0.01 to 15 mg/kg body weight (See Gulve specification, paragraph [129]).  
Regarding the instructions as a component of the kit of parts in instant claim 16, it is noted that the Federal Circuit found that in addressing a method claim whose first step was drawn to the prior art method of administering metazalone AND an additional prescribing step addressing the inherent result of taking metaxalone with food, i.e., an increase in the bioavailability of the drug, the Federal Circuit in the King Case, 95 USPQ2d at 1842-43, analogized these facts to those faced by written instructions and their effect on compositions claims: “In an analogous context, we have held that ‘[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. Citing In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983).  In holding the See In re Ngai, 367 F.3d at 1338 (quoting In re Gulack, 703 F.2d at 1386).  As in the “King" case, the instant pharmaceutical composition comprises instructions for diluting and preparing the pharmaceutical composition for administration to a human that merely recite information regarding properties that are inherent to the prior art composition, or information that constitutes product-by-process (as previously discussed).  Thus, the instantly claimed instructions for use of the components in the kit of parts including the dose that each active agent be administered are similarly not patentably distinguishing and merely are informing limitations that provide no novelty to the claimed composition.  
Regarding the uses that the instructions in the kit of parts is instructing, the Examiner would like to remind Applicants that the preamble recites a kit of parts, and while the use of a descriptive clause, i.e. “for the simultaneous or sequential administration … to a subject in need of treatment for ischemia or reperfusion injury…,” or “for administration during reperfusion,” “for administration before reperfusion," or “for administration after reperfusion,” when referring to the contemplated use (i.e. “intended use”) of a claimed product is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132. 
Additionally and/or alternatively, the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966). See M.P.E.P. § 2112.02.  Moreover, “[t]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is necessarily present in the prior art does not necessarily make the claim patentable.  As such, claims 16, 72-74, and 76-79 are 

For claims 86 and 92, with respect to where the potassium canrenoate is present in a concentration so as to provide a dose in the range of about 1 to about 3 mg/kg:
Gulve et al. teaches that for administration via injection, the daily dose of each active component ranges from about 0.01 to 15 mg/kg body weight (See Gulve specification, paragraph [127]).  As such, the teachings of Gulve et al. suggest where the aldosterone antagonist is provided in a dose where the claimed dose lies within the range taught by Gulve et al.  Gulve et al. also teaches that the dosing regimen for treating a disease condition with the combination therapy is selected in accordance with a variety of factors such as age, weight, sex, route of administration, etc., and thus may vary widely (See Gulve specification, paragraph [135]).  Thus, an ordinary skilled artisan would routinely optimize the concentration needed to provide a dose of potassium canrenoate in the range of 1 to 3 mg/kg given that such a range lies within the dosage taught by Gulve et al. for the aldosterone antagonist.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Gulve et al. does not expressly teach where the insulin modulator is exenatide as recited in claims 1, 13, 16, and 69.  However, the teachings of Gulve et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
	Gulve et al. does not expressly teach where the aldosterone receptor antagonist is potassium canrenoate as recited in claims 1, 13, 16, and 69.  However, the teachings of the Clinical Trials reference cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results pursuant to KSR.

	Gulve et al. does not expressly teach where the potassium canrenoate is present in a concentration so as to provide a dose in the range of about 1 to about 3 mg/kg as recited in instant claims 86 and 92.  However, the teachings of Gulve et al. cure this deficiency because an ordinary skilled artisan would routinely optimize the concentration needed to provide a dose of potassium canrenoate in the range of 1 to 3 mg/kg as further articulated below.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the insulin modulator is exenatide as recited in claims 1, 13, 16, and 69, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to follow the teachings of Gulve et al. and utilize a combination therapy of a composition comprising an insulin modulator, an aldosterone receptor antagonist, and a pharmaceutically acceptable carrier wherein the insulin modulator is exenatide thereby treating a cardiovascular related-condition such as acute myocardial infarction in a subject.  An ordinary skilled artisan would have been motivated to follow Gulve’s teachings, because utilizing a combination therapy of a composition comprising an anti-diabetic agent, an aldosterone receptor antagonist, and a pharmaceutically acceptable carrier was known to include exenatide as the anti-diabetic agent in order to treat cardiovascular related-conditions such as acute myocardial infarction in a subject, and therefore, utilizing the suggestion of Gulve et al. to yield predictable results (i.e., utilizing a combination therapy of a composition comprising an anti-diabetic agent, an aldosterone receptor antagonist, and a pharmaceutically acceptable carrier to treat cardiovascular related-conditions such as acute myocardial infarction in a subject) is well within the purview of an ordinary skilled artisan.  
Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to utilize a combination therapy of a composition comprising an anti-diabetic agent, an KSR.

With respect to where the aldosterone receptor antagonist is potassium canrenoate as recited in claims 1, 13, 16, and 69, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Gulve et al. and utilize a combination therapy of a composition comprising an insulin modulator, an aldosterone receptor antagonist, and a pharmaceutically acceptable carrier wherein the insulin modulator is exenatide and the aldosterone receptor antagonist is potassium canrenoate as a spirolactone compound thereby treating a cardiovascular related-condition such as acute myocardial infarction in a subject.  An ordinary skilled artisan would have been motivated to follow Gulve’s teachings as modified by the Clinical Trials reference, because an aldosterone receptor antagonist include spirolactone compounds such as potassium canrenoate, which was known to treat cardiovascular related-conditions such as acute myocardial infarction in a subject, and therefore, utilizing the suggestion of the Clinical Trials reference to yield predictable results (i.e., utilizing a combination therapy of a composition comprising an insulin modulator, an aldosterone receptor antagonist, and a pharmaceutically acceptable carrier wherein the insulin modulator is exenatide and the aldosterone receptor antagonist is potassium canrenoate as a spirolactone compound to treat cardiovascular related-conditions such as acute myocardial infarction in a subject) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to utilize a combination therapy of a composition comprising an insulin modulator, an aldosterone receptor antagonist, and a pharmaceutically acceptable carrier wherein the anti-diabetic agent is exenatide and an aldosterone receptor antagonist wherein the aldosterone receptor antagonist is potassium canrenoate as a spirolactone compound in order to treat a cardiovascular related-condition such as acute myocardial infarction in a subject because substituting potassium canrenoate as a KSR.

With respect to where the ratio between aldosterone antagonist to insulin modulator is from about 6666:1 to about 20000:1 as recited in instant claims 1, 69, 83-84, and 89-90, it is noted that Gulve et al. teaches that in combination therapy the aldosterone antagonist may be present in an amount in a range from about 5 mg to about 400 mg and the anti-diabetic agent may be present in an amount in a range from about 1 mg to about 10,000 mg, which represents aldosterone antagonist to anti-diabetic agent ratios ranging from about 400:1 to about 1:2000 (See Gulve specification, paragraph [131]).  Gulve et al. also teaches that the aldosterone antagonist is administered in a daily dose ranging from about 0.1 to 2000 mg, and the anti-diabetic agent is administered in a daily dose ranging from about 0.1 to 1000 mg (See Gulve specification, paragraph [127]) thereby encompassing a ratio of 20000:1.  The combination therapy of an aldosterone antagonist and anti-diabetic agent are used to treat cardiovascular-related conditions.  As such, the ratio between the aldosterone antagonist to insulin modulator is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal ratio of the aldosterone antagonist to anti-diabetic agent needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to adjust the ratio of the aldosterone antagonist to anti-diabetic agent, as suggested by Gulve et al., for treating a cardiovascular-related condition, because an ordinary skilled artisan would have been able to utilize the teachings of Gulve et al. to obtain various ratio parameters with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the ratio of the aldosterone antagonist to anti-diabetic agent would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.

With respect to where the potassium canrenoate is present in a concentration so as to provide a dose in the range of about 1 to about 3 mg/kg as recited in instant claims 86 and 92, it is noted that Gulve et al. teaches that for administration via injection, the daily dose of each active component ranges from about 0.01 to 15 mg/kg body weight (See Gulve specification, paragraph [127]).  Gulve et al. also teaches that the dosing regimen for treating a disease condition with the combination therapy is selected in accordance with a variety of factors such as age, weight, sex, route of administration, etc., and thus may vary widely (See Gulve specification, paragraph [135]).  As such, the concentration of the aldosterone antagonist needed to provide a dose in the range of 1 to 3 mg/kg is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal concentration of the aldosterone antagonist needed to achieve the desired results, i.e., a dose in the range of 1 to 3 mg/kg.  Thus, an ordinary skilled artisan would have been motivated to adjust the concentration of the aldosterone antagonist given that Gulve et al. teaches that the daily dose of the aldosterone antagonist encompasses a dose in the range of 1 to 3 mg/kg, for treating a cardiovascular-related condition, because an ordinary skilled artisan would have been able to utilize the teachings of Gulve et al. to obtain various concentration parameters with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the concentration of the aldosterone antagonist needed to provide a dose in the range of 1 to 3 mg/kg would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
Applicants contend that that the instantly claimed invention is nonobvious because (1) the claimed combination of exenatide and potassium canrenoate exhibit unexpected synergistic results in the treatment of ischemia or reperfusion injury where the combined therapy before the initiation of reperfusion produced a greater reduction in myocardial infarct size compared to exenatide or potassium canrenoate monotherapy (See Applicant’s Response received on 1/12/21, pg. 10-11); (2) the Gulve reference does not teach or suggest the use of potassium canrenoate as an aldosterone receptor antagonist and only discloses exenatide as one possible anti-diabetic agent among hundreds of potential agents with not teaching or suggestion to select exenatide (See Applicant’s Response received on 1/12/21, pg. 11); and (3) the Gulve reference does not teach or suggest the dosage ranges that result in a synergistic effect, and the dosage taught by Gulve for exanatide is significantly higher than in claims 16, 85, and 91, and thus, an ordinary skilled artisan would not be motivated to reduce the dosage of exenatide (See Applicant’s Response received on 1/12/21, pg. 11-12).

Response to Arguments
Applicant's arguments filed 1/12/21 for claims 1, 12-14, 16, 62, 69, 72-84, 87-90, and 93-94 as being unpatentable pursuant under 35 USC 103(a) have been fully considered but they are not persuasive for the following reasons.
In response to Applicant’s first argument, i.e., the claimed combination of exenatide and potassium canrenoate or functional derivatives or analogues thereof exhibit unexpected synergistic results in the treatment of ischemia or reperfusion injury where the combined therapy before the initiation of reperfusion produced a greater reduction in myocardial infarct size compared to exenatide or potassium canrenoate monotherapy, it is found unpersuasive.  As stated in the Action mailed on 9/4/20, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” See MPEP 716.02(d).  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  See 
First, the claimed products are not commensurate in scope with the unexpected results demonstrated in the specification with respect to the amount of exenatide and potassium canrenoate needed to achieve the desired synergistic results.  Although claims 1 and 69 have been amended to recite that a ratio of aldosterone antagonist to insulin modulator is from about 6666:1 to about 20000:1, this ratio does not necessarily correlate to the ratio of the dosage of potassium canrenoate to exenatide that demonstrates a synergistic effect in the instant specification.  Example 3 demonstrates synergy when combining exenatide at 0.15 mcg/kg and potassium canrenoate at 1 mg/kg.  Plus, example 5 demonstrates synergy when combining exenatide at 0.05 mcg/kg or 0.15 mcg/kg and potassium canrenoate at 1 mg/kg.  As such, the specification indicates that when administering a dosage of exenatide ranges from 0.05 to 0.15 mcg/kg and the dosage of potassium canrenoate is 1 mg/kg, there is the unexpected synergistic result of reduced infarct size.  These dosages do correspond to a ratio of 6666:1 (1 mg/kg to 0.15 mcg/kg) to 20000:1 (1 mg/kg to 0.05 mcg/kg).  However, the claimed ratio is NOT limited to the dosages of exenatide at 0.05 mcg/kg or 0.15 mcg/kg and potassium canrenoate at 1 mg/kg.  For example, a dosage of 10 mg/kg of potassium canrenoate and 0.5 mcg/kg exenatide or a dosage of 100 mg/kg of potassium canrenoate and 5 mcg/kg exenatide also corresponds to a ratio of 20000:1.  Since the instant specification demonstrates that when exenatide is administered at a dosage of 0.05 mcg/kg and potassium canrenoate is administered at a dosage of 10 mg/kg, the synergistic effect is not observed (See instant specification Table 12), it appears that the dosage is critical in achieving the unexpected synergistic effect.  Therefore, the claimed invention as recited in instant claims 1 and 69 does not recite the amount necessary for each active agent that would exhibit the unexpected results demonstrated in the specification. However, it is unclear from the data provided in the specification what amount correlates to the synergistic effect because the amounts taught in the instant specification are dosages based on the weight of the intended subject to be treated.  Such dosage amounts are not indicative of the amount/concentration of each agent needed in a composition to achieve the desired synergistic results.  Thus, the claimed invention is not commensurate in scope with the unexpected 
Regarding new claims 85-86 and 91-92 where the exenatide is present in a concentration so as to provide a dose in the range of about 0.05 to about 0.15 mcg/kg (claims 85 and 91) and where the potassium canrenoate is present in a concentration so as to provide a dose in the range of about 1 to about 3 mg/kg (claims 86 and 92), clarification is respectfully requested.  With respect to the concentration of exenatide, it is noted that in Example 1 in the instant specification, the exenatide peptide examined was Byetta® where the concentration of exenatide used to provide a dose of 0.15 mcg/kg was 10 mcg/injected dose in 40 mcgL, which equates to a concentration of 250 mcg/ml (See instant specification, pg. 45, last paragraph).  Examples 2 to 5 further utilize Byetta® as the exenatide source (See instant specification, pg. 52,  2nd paragraph; pg. 58, 3rd paragraph; pg. 63, 3rd paragraph; pg. 69, 2nd paragraph).  As such, it appears that the instant specification teaches that a concentration of exenatide of 250 mcg/ml provides a dose in the range of about 0.05 to about 0.15 mcg/kg.  However, it appears that the same concentration as utilized to provide dosages outside the claimed range of about 0.05 to about 0.15 mcg/kg (e.g., See Table 11 depicting dosages of 0.001, 0.005, and 1.5 mcg/kg).  There is no data demonstrating the same unexpected results for these dosages that are outside the claimed dosage range. Therefore, it is unclear whether a concentration of 250 mcg/ml of exenatide would result in the synergistic unexpected results. 
With respect to the concentration potassium canrenoate, the concentration utilized to provide a dose of 1 mg/kg is not readily apparent.  However, in Examples 3 and 4, it is noted that the weight of the rabbits utilized in the study ranged from 2.6 to 3.8 kg (See instant specification, pg. 58, 2nd paragraph; pg. 63, 2nd paragraph).  As such, the dose of the potassium canrenoate would equate to 2.6 to 3.8 mg (i.e., (2.6 or 3.8) x 1 mg/kg).  Assuming that the volume is 1 mL, that would equate to a concentration of 2.6 to 3.8 mg/mL when the dosage is 1 mg/kg.  In Example 5, it is noted that C57BL/6 mice were used where the mice were males at 13-15 weeks of age (See instant specification, pg. 68, last paragraph).  As evidenced by the JAX® reference, the average body weight for male C57BL/6 mice aged 13-15 weeks old ranges from about 30.0 to about 31.6 g (i.e., about 0.03 to about 0.0316 kg) (note: calculation doesn’t account for the SD) (See JAX®, “Body Weight Information for C57BL/6J (000664)”, available online at https://www.jax.org/jax-mice-and-services/strain-data-sheet-pages/body-weight-chart-000664, 3 pages (accessed on 6/17/21) at pg. 2).  As such, the dose of potassium canrenoate would equate to about 0.03 to about 0.0316 mg.  Assuming that the volume is 1 mL, that would equate to a concentration of about 0.03 to 0.0316 mg/mL when the dosage is 1 mg/kg.  However, without clarification/confirmation of the concentration utilized to provide about 1 mg/kg to about 3 mg/kg, a determination regarding unexpected results cannot be made. 
Regarding the intended use recited in instant claim 16, as discussed in the rejection above, a recitation of an intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Moreover, the intended use is described in “instructions” in the kit of parts, which does not impart a structural limitation as discussed in the rejection above.  Therefore, the structure of the claimed kit of parts does not contain the necessary structure to result in the unexpected synergistic results.  
	 In response to Applicant’s second argument, i.e., the Gulve reference does not teach or suggest the use of potassium canrenoate as an aldosterone receptor antagonist and only discloses exenatide as one possible anti-diabetic agent among hundreds of potential agents with not teaching or suggestion to select exenatide, it is found unpersuasive.  As discussed in the Action mailed on 9/4/20, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed in the rejection above, Gulve et al. does not expressly teach potassium canrenoate as an aldosterone antagonist, the Clinical Trials reference teaches administering spirolactone compounds (i.e., known aldosterone antagonists) such as potassium canrenoate in order to treat cardiovascular related-conditions such as ischemia and reperfusion injury in the subject.  As such, since Gulve et al. teaches combining an aldosterone antagonist such as spirolactone compounds with an anti-diabetic agent for the treatment of ischemia and reperfusion injury in a subject, an ordinary skilled artisan would be motivated to utilize potassium canrenoate as the aldosterone antagonist with a reasonable expectation of success.  Thus, contrary to Applicant’s 
Furthermore, pursuant to MPEP 2144.07, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  As such, the fact that exenatide is one of many anti-diabetic agents does not preclude a finding of obviousness because each anti-diabetic agent is known to function for the same purpose.  Therefore, contrary to Applicant’s argument, the Gulve reference does render obvious the anti-diabetic agent being exenatide.
In response to Applicant’s third argument, i.e., the Gulve reference does not teach or suggest the dosage ranges that result in a synergistic effect, and the dosage taught by Gulve for exanatide is significantly higher than in claims 16, 85, and 91, and thus, an ordinary skilled artisan would not be motivated to reduce the dosage of exenatide, it is found unpersuasive.  It is noted that the features upon which applicant relies (i.e., dosages of exenatide and potassium canrenoate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. supra, this ratio does not necessarily correlate to a specific amount of each active agent.  As such, it is unnecessary for an ordinary skilled artisan to be motivated to lower the dosage of exenatide in light of the teachings of Gulve.  Furthermore, although, it is acknowledged that Gulve teaches that the ratio between the aldosterone antagonist and insulin modulator ranges from about 400:1 to about 1:2000 (See Gulve specification, paragraph [131]).  However, as discussed in the rejection above, Gulve et al. also teaches that the aldosterone antagonist is administered in a daily dose ranging from about 0.1 to 2000 mg, and the anti-diabetic agent is administered in a daily dose ranging from about 0.1 to 1000 mg (See Gulve specification, paragraph [127]).  As such, the daily dose ratio between the aldosterone antagonist encompasses 20000:1 when the aldosterone antagonist is administered in a dose of 2000 mg and the anti-diabetic agent is administered in a dose of 0.1 mg.  Therefore, an ordinary skilled artisan would be motivated to optimize the ratio between the aldosterone antagonist and the anti-diabetic agent given that the claimed ratio does not necessarily correlate to the amount that results in a synergistic effect.
Accordingly, the rejections of claims 1, 12-14, 16, 62, 69, 72-84, 87-90, and 93-94 are maintained as Applicants’ arguments are found unpersuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 12-14, 16, 62, 69, and 72-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,172,914 B2 (Vogiatzis) in view of Gulve et al. WIPO Publication No. 2004/082599 A2 published on September 30, 2004 (cited in the IDS received on 6/25/19) and Gupta, Indian J. Endocrinol. Metab. 17:413-421 (2013) (cited in the IDS received on 6/25/19).  Please note that the rejection has been updated in light of Applicants’ amendments to the claims; namely, amendments to claims 1, 16 and 69, and added new claims 72-84, 87-90, and 93-94.
Vogiatzis claims:
1.	A method of treating ischemia or reperfusion injury, said method consisting of simultaneously or sequentially administering to a subject in need thereof a pharmaceutical composition consisting of exenatide or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier, diluent or excipient, and a pharmaceutical composition consisting of potassium canrenoate, and a pharmaceutically acceptable carrier, diluent or excipient, and wherein exenatide is administered at a dose in the range from about 0.05 to about 0.15 µg/kg and potassium canrenoate is administered at a dose in the range from about 1 to about 3 mg/kg, wherein the pharmaceutical compositions are administered parenterally.

11.	A method of treating ischemia or reperfusion injury, said method consisting of administering to a subject in need thereof a pharmaceutical composition consisting of exenatide, or a pharmaceutically acceptable salt thereof, potassium canrenoate, and a pharmaceutically acceptable carrier, diluent or excipient, and wherein exenatide is administered at a dose in the range from about 0.05 to about 0.15 µg/kg and potassium canrenoate is administered at a dose in the range from about 1 to about 3 mg/kg, wherein the exenatide and potassium canrenoate are administered parenterally.

14.	A method of treating ischemia or reperfusion injury, said method consisting of simultaneously or sequentially administering to a subject in need thereof exenatide or a pharmaceutically acceptable salt thereof, and potassium canrenoate, and wherein exenatide is administered at a dose in the range from about 0.05 to about 0.15 µg/kg and potassium canrenoate is administered at a dose in the range from about 1 to about [[5]]3 mg/kg, wherein the exenatide and potassium canrenoate are administered parenterally.

(See Vogiatzis claims 1, 11, and 14).  As such, the ‘914 claimed inventions are directed to methods of using the instantly claimed combination, pharmaceutical composition, and pharmaceutical products comprising exenatide and potassium canrenoate.  Notably, claims 1 and 14 of the ‘914 patent constitute a combination or a pharmaceutical product of exenatide and potassium canrenoate (i.e., administered 
	However, Vogiatzis does not claim where the combination further comprises at least additional active pharmaceutical ingredient such as an antioxidant as recited in instant claim 12 or where the .    
	Regarding where the pharmaceutical product is a kit of parts comprising a container which comprises a combined preparation of the insulin modulator and the aldosterone antagonist as recited in instant claim 82, please see discussion of Gulve et al. above.  The ‘914 claimed composition must be contained in some type of container in order for it to be administered thereby constituting a kit.  An ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize a kit of parts comprising a container which comprises the composition comprising exenatide and potassium canrenoate for the treatment of a cardiovascular related-condition such as ischemia or reperfusion injury in a subject because such a combination therapy constitutes the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results.  
	Regarding where the combination further comprises at least additional active pharmaceutical ingredient such a an antioxidant as recited in instant claim 12, please see discussion of Gulve et al. 
	  
Applicants’ Arguments
	Applicants respectfully request that the present double-patenting rejection be held in abeyance until Notification from the Examiner that claims pending in the present Application are deemed allowable (See Applicants Response received on 1/12/21, pg. 13).

Response to Arguments
	Applicant’s request to hold the present double-patenting rejection be held in abeyance until Notification from the Examiner that claims pending in the present Application are deemed allowable is acknowledged.  As such, the double-patenting rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                                                                                                                                      /THEA D' AMBROSIO/Primary Examiner, Art Unit 1654